


113 HRES 280 IH: Taxpayer Bill of Rights Resolution
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 280
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Roskam submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding a taxpayer bill of rights.
	
	
		1.Short titleThis resolution may be cited as the
			 Taxpayer Bill of Rights
			 Resolution.
		2.Sense of the
			 House of Representatives regarding a taxpayer bill of rightsIt is the sense of the House of
			 Representatives that each taxpayer has—
			(1)the right to be informed;
			(2)the right to be
			 assisted;
			(3)the right to be
			 heard;
			(4)the right to pay
			 no more than the correct amount of tax;
			(5)the right of
			 appeal;
			(6)the right to
			 certainty;
			(7)the right to
			 privacy;
			(8)the right to
			 confidentiality;
			(9)the right to
			 representation; and
			(10)the right to a
			 fair and just tax system.
			
